960 F.2d 149
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CHICAGO BEEF COMPANY, Respondent.
No. 92-5398.
United States Court of Appeals, Sixth Circuit.
April 14, 1992.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges;  and CONTIE, Senior Circuit Judge.


1
This Court having entered a consent judgment enforcing the Board's order of June 29, 1990, as corrected by order dated January 23, 1991, against Respondent, Chicago Beef Company, its officers, agents, successors, and assigns, and the parties having consented to the entry of a supplemental consent judgment by stipulation dated June 25, 1991, and the Board having applied to this Court for the entry of a supplemental consent judgment, upon consideration of said application and stipulation:


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the Respondent, Chicago Beef Company, its officers, agents, successors, and assigns, shall take the following affirmative action which the National Labor Relations Board has found will effectuate the policies of the National Labor Relations Act, as amended:


3
(a) Make whole the employees named in the attached Schedule for loss of pay suffered by reason of the discrimination against them, by payment to them of the amounts set forth opposite their respective names.


4
(b) The first payment totaling $50,000 shall be due in the Regional Office of the Seventh Region of the National Labor Relations Board on or before August 1, 1991.   The remaining four payments, totaling $25,000 each shall be due in the Regional Office of the Seventh Region of the Board on or before August 1, 1992, August 1, 1993, August 1, 1994 and August 1, 1995.   Of the amount due, 25% shall be considered as interest.


5
(c) If any installment other than the final installment is not paid on or before the date due, the full unpaid amount shall become immediately due and payable and the Board may, without further notice, institute proceedings against Respondent for the collection of the full indebtedness remaining due, with additional interest due on the entire unpaid balance from the date of default until full payment is received, computed in accordance with the formula set forth in  Florida Steel Corporation, 231 NLRB 651 (1977).


6
PAYMENT CHART
14. CHICAGO         CHICAGO BEEF COMPANY
                    CASE NO. S 7"CA"28294 ET AL
NAME                     INTERIM              NET          AMOUNT OF
                        EARNINGS            BACKPAY       SETTLEMENT
BROADNAX, DONALD       $30,067.76         $ 37,877.84     $ 28,611.14
CECIL, JONNIE          $      .00         $  5,077.80     $  3,835.53
DeCOOK, BOB            $      .00         $ 18,860.40     $ 14,246.26
EMILIO, LIBERTAZZI     $ 4,596.60         $ 15,714.60     $11,870.07
FRANZE, JAMES          $ 1,520.00         $ 18,791.20     $ 14,193.99
HAWKINS, DAVID         $ 8,114.00         $  3,953.00     $  2,985.91
McNABB, CURT           $      .00         $ 41,247.20     $ 31,156.20
MILLER, RICHARD        $ 6,000.00         $ 22,477.20     $ 16,978.22
MORRISON, WILSON       $      .00         $       .00     $       .00
POST, ROBERT           $ 4,638.00         $ 29,022.00     $ 21,921.86
WYNNE, PETER           $      .00         $  5,561.40     $  4,200.82
                                                          $150,000.00
CONT'D                    TOTAL           $198,582.64     $       .76


14.CHICAGO          CHICAGO BEEF COMPANY
CASE NO.S 7"CA"28294 ET AL
NAME                        FIRST                                   REMAINING
PAYMENT                 BALANCE           PAYMENTS
BROADNAX, DONALD          $ 9,537.05             $ 19,074.09        $ 4,768.52
CECIL, JONNIE             $ 1,278.51             $  2,557.02        $   639.26
DeCOOK, BOB               $ 4,748.75             $  9,497.51        $ 2,374.38
EMILIO, LIBERTAZZI        $ 3,956.69             $  7,913.38        $ 1,978.35
FRANZE, JAMES             $ 4,731.33             $  9,462.66        $ 2,365.66
HAWKINS, DAVID            $   995.30             $  1,990.61        $   497.65
McNABB, CURT              $10,385.40             $ 20,770.80        $ 5,192.70
MILLER, RICHARD           $ 5,659.41             $ 11,318.81        $ 2,829.70
MORRISON, WILSON          $      .00             $       .00        $      .00
POST, ROBERT              $ 7,307.29             $ 14,614.57        $ 3,653.64
WYNNE, PETER              $ 1,400.27             $  2,800.55        $   700.14
$50,000.00             $100,000.00        $25,000.00